IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45970

STATE OF IDAHO,                                 )
                                                )   Filed: January 22, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
QUINN GARNER SIMMONS,                           )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Peter G. Barton, District Judge.

       Order denying I.C.R. 35 motion to correct illegal sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Quinn Garner Simmons entered an Alford 1 plea to aggravated battery, Idaho Code §§ 18-
903(b), 18-907(a) and (b). The district court imposed a unified term of ten years with three years
determinate.
       Simmons filed an Idaho Criminal Rule 35(a) motion for correction of an illegal sentence,
asserting that his sentence is illegal because the district court lacked jurisdiction to impose his
sentence due to constitutional violations during sentencing. The district court denied Simmons’
motion, finding that Simmons’ sentence is not illegal. Simmons appeals.


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
                                                1
       The alleged constitutional violations at sentencing include the failure to be advised of the
Fifth Amendment right to be silent during the presentence investigation, the failure to order a
neuropsychological evaluation, and the failure to redact the presentence investigation report. As
Simmons acknowledges, these circumstances do not fall within the group of cases which the
appellate courts have found divest the district court of subject matter jurisdiction. State v. Wolfe,
158 Idaho 55, 65, 343 P.3d 497, 507 (2015) (holding that an illegal sentence is one that is illegal
from the face of the record, does not involve significant questions of fact, and does not require an
evidentiary hearing) and State v. Branigh, 155 Idaho 404, 412, 313 P.3d 732, 740 (Ct. App.
2013) (holding mere judicial error does not divest a court of subject matter jurisdiction).
       Furthermore, in State v. Clements, 148 Idaho 82, 87, 218 P.3d 1143, 1148 (2009), the
Idaho Supreme Court held that the term “illegal sentence” under Rule 35 is narrowly interpreted
as a sentence that is illegal from the face of the record, i.e., does not involve significant questions
of fact or require an evidentiary hearing. As the district court determined, the errors alleged by
Simmons do not demonstrate a sentence that is illegal from the face of the record and would
involve questions of fact.
       The record supports the district court’s finding that Simmons’ sentence is not illegal.
Therefore, the district court properly denied Simmons’ motion. Accordingly, we conclude no
abuse of discretion has been shown and the district court’s order denying Simmons’ Rule 35
motion is affirmed.




                                                  2